Citation Nr: 1536213	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for prostatitis with urinary tract infections (UTI).

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for kidney disability to include as secondary to hypertension and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The VLJ held the record open an additional 30 days pending receipt of evidence in support of the claims and accepted a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  In July 2015, VA received additional medical records from the Veteran.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The following issues are REMANDED to the to the AOJ:  Entitlement to an initial compensable evaluation for prostatitis with urinary tract infections; entitlement to service connection for hypertension; and entitlement service connection for kidney disability to include as secondary to hypertension.  These issues are addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  Service connection for kidney disability was denied in unappealed October 1999 rating decision because there was no evidence of chronic kidney condition related to service.
 
2.  The evidence received since the October 1999 decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim for service connection for kidney disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim herein addressed.  In addition, the evidence currently of record is sufficient to substantiate his petition to reopen the claim for kidney disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Accordingly, the Board will address the merits of the claim.


II. Petition to Reopen

The RO denied the claim for service connection for kidney disability in an unappealed October 1999 rating decision.  In June 2009, the Veteran petitioned to reopen the previously denied claim.  See VA Form 119 (June 2009).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection for kidney disability.  The claim was denied in October 1999 because a kidney disability related to service was not shown.  Since the prior final denial, the evidentiary submissions include the Veteran's June 2015 sworn testimony indicating that he had been diagnosed with a kidney disability and a January 2010 private medical statement suggesting that the Veteran had chronic kidney disease.  Because the credibility of the evidence is presumed, the Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record insofar that the Veteran is competent to report what he has been told during his medical visits or treatment.  Moreover, the Veteran's sworn testimony coupled with the January 2010 medical statement is sufficient to raise a reasonable possibility of substantiating the claim, and triggers VA's duty to assist the Veteran by obtaining a VA examination and opinion in this matter.  Accordingly, the petition to reopen the claim for entitlement to service connection for kidney disability is granted.


ORDER

The petition to reopen the claim for entitlement to service connection for kidney disability is granted.


REMAND

The issues of entitlement to an initial compensable evaluation for prostatitis with UTIs and entitlement to service connection for hypertension and kidney disability are remanded for additional development as explained below.

Prostatitis

At his June 2015 hearing on appeal, the Veteran testified that the symptoms associated with his service-connected prostatitis had worsened since his last VA examination in 2009.  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).  See also 38 C.F.R. § 3.327(a).  Therefore, remand for reexamination is necessary. 

Hypertension and Kidney Disease

The Veteran submitted a private medical opinion from Dr. P. Goebel, D.O., dated in January 2010 that reflects as follows:  

He [the Veteran] now has a history of cardiomyopathy, heart disease, and chronic kidney disease.  These all could be due to (or worsened) by untreated hypertension.  In review of his service records he did on occasion have elevated blood pressure and he tells me it wasn't treated.

The doctor then added that the Veteran's cardiomyopathy "could be caused by the untreated hypertension that was present during his military service."  Accompanying this medical opinion were treatment records to include a Spectrum Health record dated in June 1999 indicating "Kidney pain Blood in urine."  By history, the Veteran had injured his kidney in service and had been told he had a cyst on the kidney and now had periodic hematuria.  The assessment was hematuria with UTI.

Also, the Veteran testified in June 2015 that, due to kidney disease, he had an Adval pump surgically implanted and that he took medication.  He argued that he had untreated hypertension in service that caused his current medical problems to include kidney and heart disease along with diabetes.  Transcript at 26.  He stated that he was first diagnosed with hypertension in 1999 by Dr. Goebel [aka Global in transcript] and that Dr. M. Sevenmuth treated him currently for hypertension.  The Veteran further argued that he had started to have kidney problems in service but that this was ignored-he noted that he had kidney area pain and went to sick call during basic training.  Transcript at 23-24.  He indicated that his back pain was the focus of his examination rather than his kidneys although the pain was in the same area and of the same type.  Transcript at 24.  The Veteran acknowledged that VA told him he had no kidney problem in 1999 but this was wrong.

In view of the evidence indicating that the Veteran may have hypertension and/or kidney disorder that had its onset in service, or kidney disorder related to in-service kidney injury, the Board finds that a VA examination and medical opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records pertaining to the Veteran's service-connected prostatitis with urinary tract infections.  The AOJ should obtain all treatment records associated with hypertension and kidney disorder to include those of doctors Goebel and Sevenmuth, as identified by the Veteran at his June 2015 Board hearing.

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected prostatitis with urinary tract infections.  The pertinent evidence located in the VA electronic claims file should be reviewed by the examiner.  A complete rationale for all opinions is required.

3.  The Veteran should be scheduled for a VA examination to ascertain whether the Veteran has hypertension related to service.  Specifically, the examiner should opine on whether it is as least as likely as not (50 percent or greater probability) that the Veteran's hypertension was first manifested in service.  The examiner should address the January 2010 theory of Dr. Goebel that the Veteran had "untreated" hypertension in service.  All pertinent evidence in the VA electronic claims file should be reviewed.  

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should be scheduled for a VA examination to ascertain whether the Veteran has a kidney disorder related to service.  Specifically, the examiner should identify all kidney disorders, if any.  If there is no kidney disease or disorder, the examiner should state this for the record and indicate the basis for this conclusion.  If a kidney disorder is shown, then the examiner should opine on whether it is as least as likely as not (50 percent or greater probability) that any currently shown disorder is etiologically related to service or hypertension.  

Also, the examiner should address the Veteran's theory that he sustained kidney injury in service that went untreated; that his kidney problems were first manifested in service but misidentified as part of his back disorder; and that his kidney problems are proximately due to or aggravated (permanently worsened) by hypertension.

All pertinent evidence in the VA electronic claims file should be reviewed.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If any claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


